                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF NEW YORK



    LINDA L. HOWLAND,
                                                             Plaintiff,

                                   -vs-                                           19-CV-6531 CJS
                                                                                    AMENDED 1
    DANIEL L. HOWLAND,                                                             DECISION and
                                                          Defendant.                  ORDER




                                            INTRODUCTION

        Now before the Court are Plaintiff’s applications for service and for appointment of

counsel. (Docket Nos. [#2][#3]).             Those applications are denied and this action is

dismissed without prejudice for lack of jurisdiction.

                                                 BACKGROUND

        On July 18, 2019, Plaintiff commenced this action proceeding pro se. On that

same date, Plaintiff filed a motion [#2] for service by the U.S. Marshall and a motion [#3]

to appoint counsel. The action purports to state a claim against Plaintiff’s ex-husband

under a federal criminal statute, 18 U.S.C. § 371, “Conspiracy to commit and offense or

to defraud United States.” On the form complaint that she used to initiate the action,

Plaintiff described the nature of the suit as follows:

        I have learned the defendant is involved in conspiracy to defraud the U.S.

1 The amendment is to reflect that the action is dismissed on the basis of lack of jurisdiction, without
prejudice.
                                                      1
        government which includes but not limited to tax fraud, drug and sex traffic, bank
        and investment fraud, real estate fraud through the use of fake and stolen i.d.s.
        He falsified the sworn statement of net worth which was the premise for divorce
        settlement. He lied to the court about child support. I want compensation for
        property owed to me and was acquired [sic] during the course of our marriage of
        [blank] years. I’d like him prosecuted for his crimes and their activity ceased.

Complaint [#1] at p. 1. Elsewhere in the complaint, Plaintiff indicates that she commenced

the action in response to her ex-husband’s recent request for a reduction or cessation of

his child-support obligations in state court. Plaintiff demands damages “in excess of $25

M[illion].”

                                             DISCUSSION

        A Court may raise the issue of subject-matter jurisdiction on its own motion at any

time. See, Anghel v. Ruskin Moscou Faltischek, P.C., 598 F. App'x 805, 806 (2d Cir.

2015) (“[A] challenge to subject matter jurisdiction may be raised sua sponte at any time.”)

(citation and internal quotation marks omitted).               Here, there is no basis for “federal

question” jurisdiction, as Plaintiff has no standing to sue to enforce a federal criminal

statute. 2 Nor does there appear to be a basis for diversity jurisdiction, since this action

appears to fall squarely within the “matrimonial exception” to diversity jurisdiction. 3


2 “Federal criminal statutes can only be enforced by the proper authorities of the U.S. government;
therefore, a private citizen has no authority or standing to initiate a federal criminal prosecution.” 21 Am.
Jur. 2d Criminal Law § 515 (Westlaw 2019).
3 See, UBS Fin. Servs. Inc. v. Mantovi, No. 217CV5921DRHAYS, 2018 WL 1747043, at *1 (E.D.N.Y. Apr.

11, 2018) (“The Second Circuit has carved out an exception to federal jurisdiction for issues on the verge
of being matrimonial in nature so long as there is no obstacle to their full and fair determination in state
courts and the interests of justice would be served by allowing the determination to be made in state court
in view of the state court’s great familiarity with matrimonial disputes and the absence of any such
expertise by the federal courts. This exception is known as the domestic relations exception or the
matrimonial exception.”) (citations and internal quotation marks omitted); see also, Durr v. Mobley, No. 92
CIV. 8349 (SS), 1993 WL 118486, at *2 (S.D.N.Y. Apr. 12, 1993) (“[T]he Supreme Court in Ankenbrandt
v. Richards, 504 U.S. 689, 112 S.Ct. 2206 (1992) upheld the continued validity of the domestic relations
exception, stating that the same exists as a matter of statutory construction regardless of its historical
provenance, see id., 112 S.Ct. at 2215, and divests federal courts of jurisdiction “to issue divorce, alimony
                                                     2
                                               CONCLUSION

        Plaintiff’s applications [#2][#3] are denied and this action is dismissed for lack of

subject-matter jurisdiction without prejudice. The Court’s prior Decision and Order [#5]

dismissing the action with prejudice is vacated. The Clerk of the Court is directed to close

this action.

        IT IS SO ORDERED.

Dated: August 27, 2019                          ENTER:
      Rochester, New York

                                                /s/ Charles J. Siragusa
                                                CHARLES J. SIRAGUSA
                                                United States District Judge




and child custody decrees.” Id., 112 S.Ct. at 2215. Durr's claim falls within the ambit of cases excluded
by Ankenbrandt as his complaint involves claims of child support and child custody—two areas that are at
the core of the domestic relations exception.”) (footnote omitted).
                                                   3
